UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4078


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DENARD EDWARD CARRINGTON, a/k/a Bird,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:09-cr-00160-JRS-1)


Submitted:   January 28, 2011             Decided:   February 16, 2011


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed and remanded by unpublished per curiam opinion.


Taylor B. Stone, BREMNER JANUS & STONE, Richmond, Virginia, for
Appellant.   Neil H. MacBride, United States Attorney, Angela
Mastandrea-Miller, Assistant United States Attorney, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Denard      Edward     Carrington       appeals      his     conviction

following a jury trial for possessing firearms in furtherance of

a drug trafficking offense, in violation of 18 U.S.C. § 924(c)

(2006).     On appeal, Carrington attacks the sufficiency of the

evidence    supporting    his    conviction.        Specifically,        Carrington

contends that the Government failed to offer sufficient evidence

to establish a nexus between the guns found at his residence and

the furtherance of his drug activities.              We affirm.

            We review de novo a district court’s denial of a Fed.

R. Crim. P. 29 motion for a judgment of acquittal.                             United

States v. Green, 599 F.3d 360, 367 (4th Cir. 2010).                    A defendant

challenging    the   sufficiency        of    the   evidence     “bears    a    heavy

burden.”      United States v. Beidler, 110 F.3d 1064, 1067 (4th

Cir. 1997).     A jury verdict must be sustained “if, viewing the

evidence in the light most favorable to the prosecution, the

verdict is supported by substantial evidence.”                   United States v.

Smith, 451 F.3d 209, 216 (4th Cir. 2006).                  Substantial evidence

is “evidence that a reasonable finder of fact could accept as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.”              Id. (internal quotation marks

omitted).      “[T]he    jury,    not   the    reviewing    court,       weighs   the

credibility of the evidence and resolves any conflicts in the

evidence    presented.”          Beidler,     110   F.3d    at    1067    (internal

                                         2
quotation marks omitted).                    “Reversal for insufficient evidence

is reserved for the rare case where the prosecution’s failure is

clear.”       Id. (internal quotation marks omitted).

               To    convict     Carrington            of    violating       §       924(c),    the

Government was required to prove that Carrington: (i) committed

a   drug      trafficking       crime;          and   (ii)    possessed          a    firearm       in

furtherance of that crime.                  18 U.S.C. § 924(c)(1)(A).                  Whether a

firearm       furthered,         advanced,            or     helped      forward         a      drug

trafficking crime is a question of fact, however.                                United States

v. Lomax, 293 F.3d 701, 705 (4th Cir. 2002).                             Many factors might

lead a reasonable trier of fact to find a connection between a

defendant’s possession of a weapon and a drug trafficking crime.

Id.     These include: “the type of drug activity that is being

conducted, accessibility of the firearm, the type of weapon,

whether       the   weapon      is    stolen,         the    status    of    the       possession

(legitimate or illegal), whether the gun is loaded, proximity to

drugs    or    drug    profits,        and      the    time    and    circumstances            under

which the gun is found.”                  Id.     Our review of the record leads us

to conclude that the Government presented sufficient evidence

from which the jury could conclude beyond a reasonable doubt

that Carrington was guilty of possessing each of the firearms in

question in furtherance of a drug trafficking crime.

               Accordingly,          we   affirm       Carrington’s         conviction.             We

remand     the      case   to   the       district         court   for    correction           of    a

                                                  3
clerical error in the “nature of offense” for Count Three on

page   one   of   the   judgment.   We   dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                    AFFIRMED AND REMANDED




                                    4